IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: DECEMBER 17, 2020
                                                      NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0671-MR


KERRY BARLEY                                                           APPELLANT


                  ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.               HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                      NOS. 17-CR-001181 AND 17-CR-001407


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      A circuit court jury convicted Kerry Barley of first-degree assault, first-

degree burglary, first-degree robbery, possession of handgun by a convicted

felon, and of being a first-degree persistent felony offender (PFO). The trial

court entered final judgment imposing an enhanced sentence of twenty-eight

years’ imprisonment. Barley appeals the judgment to this Court as a matter of

right.1

      He argues for reversal of the judgment because the trial court erred by

(1) denying his motion for a new trial despite doubt cast on the validity of the

verdict by defense counsel’s post-trial conversation in a chance encounter with

a juror, (2) improperly allowing into evidence a prior statement of identification




      1   Ky. Const. § 110(2)(b).




                                          1
without proper foundation and bolstering testimony, (3) denying his motion for

directed verdict on the PFO charge. We find no error in the trial court’s denial

of the motion for a new trial or the denial of the motion for directed verdict on

the PFO charges. On the evidentiary issues, we find harmless error.

Accordingly, we affirm the judgment.


                                      I. FACTS

      According to the evidence presented at trial, Barley and Reece Watson

spent the day together doing drugs in Watson’s mother’s home. When

Watson’s mother had enough of them in her home, Watson drove Barley in the

early morning hours to a boarding house and dropped him off. According to

Watson, Barley exited the car clad in a white painter’s suit, a reflective vest,

and a hardhat, armed with a gun.

      Upon entering the boarding house, Barley posed as a representative of

the gas company and pounded on the door of the room occupied by the victim,

James Mathis. Once inside the room, Barley demanded money and drugs from

Mathis before assaulting him and shooting him six times. Watson, who had

remained parked outside, fled the scene when he heard shooting.

      Upon learning of the boarding house incident from local news reports,

Watson and his mother contacted Crimestoppers and the police. Based on

witness statements, the police compiled a photo pack containing a picture of

Barley from which Mathis identified him as the perpetrator. Barley was then

arrested, indicted, tried, and convicted.




                                         2
                                 II.         ANALYSIS

   A. The trial court did not err by denying Barley’s new-trial motion in
      which he asked for an evidentiary hearing to examine a juror
      concerning that juror’s post-trial statements allegedly expressing
      doubt about Barley’s guilt.

      Supplementing his motion for a new trial, Barley’s counsel averred (with

supporting affidavit) that a few days after the trial ended and the jury finally

discharged, she had a chance encounter with a member of the jury—a woman

whom counsel was unable to identify by name. Counsel stated that after

expressing curiosity about the possible involvement of other persons whose

names surfaced in the testimony at trial, the former juror expressed doubt

about Barley’s guilt.

      Following this conversation, defense counsel supplemented her motion

for a new trial, asking for a delay in Barley’s final sentencing and for leave to

contact two women who were former members of the jury panel to ascertain

which one of them had spoken to her in this chance encounter. Once

identified, counsel requested leave to interview that former juror and to

subpoena her to an evidentiary hearing.

      After briefing from both parties, the trial court denied this request. The

trial court noted in her order the absence of any alleged overt acts evincing jury

misconduct. Further inquiry of this former juror, the trial court ruled, would

only produce information about one former juror’s private mental thoughts,

which is not a valid basis to overturn the jury’s verdict.




                                         3
      We review this ruling for abuse of discretion.2 A trial court’s decision will

only be considered an abuse of discretion if it was arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.3

      Under Kentucky Rule of Criminal Procedure (RCr) 10.04 “a juror cannot

be examined to establish a ground for a new trial, except to establish that the

verdict was made through a lot.” In Commonwealth v. Abnee, we recently held

that an unauthenticated and unsworn letter from a lone juror, without more, is

insufficient to trigger the process for a deeper inquiry into the validity of a jury

verdict by motion for a new trial.4

      Applicable to the present case, Abnee sets the dividing line between those

jury matters that may and may not be used to upset a jury’s verdict.5 On the

side of matters that may not be so used are those based upon the personal

thoughts of a lone juror.6 On the other side of the line are cases involving overt

acts of misconduct that may be further explored because the remaining jurors

are available to verify what occurred.7

      The current facts implicate only the private thoughts of a single juror, so

the trial court did not abuse her discretion in denying Barley’s attempt to




      2   Abnee v. Commonwealth, 375 S.W.3d 49 (Ky. 2012).
      3   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).
      4   Abnee, at 55.
      5   Id. at 54.
      6   Id.
      7   Id.


                                          4
impeach the verdict by offering potential testimony from a single juror who may

have expressed her post-trial misgivings about the verdict.8

      At the end of the trial in the present case, the trial court polled the jury,

and each member affirmatively stated agreement with the guilty verdict. This

fact helps solidify a conclusion that no error occurred in jury deliberations.

Further, the juror’s post-trial interaction with defense counsel was not initiated

by the juror’s intentional report of irregularity in deliberations. This was a

parking lot conversation by happenstance. And the juror did not indicate that

her decision to find Barley guilty had been influenced by threat or pressure or

other deliberation misconduct. Finally, the conversation overall was

apparently a discussion of the trial itself, and the juror’s perspective on the

quality of proof. This conversation did not indicate that the jury reached its

guilty verdict by misconduct in deliberation.

   B. The trial court erred in admitting the officer’s body-camera footage
      of the victim describing the perpetrator and stating he demanded
      drugs and money, but the error was harmless.

      The Commonwealth sought to introduce as evidence the body-camera

footage from one of the officers who responded to the crime scene. Barley filed

a motion in limine to exclude it in toto. The trial court ruled the

Commonwealth could play some portions of the video without audio to

demonstrate the location of the victim when the police arrived and the victim’s

proximity to the crime scene. The trial court also allowed the Commonwealth




      8  See Grace v. Commonwealth, 459 S.W.2d 143, 144 (Ky. 1970) (holding that a
juror affidavit asserting she did not agree with guilty verdict was insufficient to
impeach that verdict).


                                         5
to play portions of the video with audio so the jury could hear Mathis’s own

physical description of his assailant.

      The Commonwealth presented portions of body-camera footage in its

case-in-chief as part of the responding officer’s testimony. When the audio

became activated, Mathis could be seen and heard describing the physical

appearance of his assailant. He described a male wearing a hard hat, and he

offered a brief description of other identifiable features. Mathis could also be

heard saying, “Somebody in that apartment must have been selling drugs

because he was asking me for the drugs and the money.”

      Because the Commonwealth failed to lay the proper evidentiary

foundation before offering Mathis’s out-of-court statements made in the video,

Barley argues the trial court committed a reversible error by allowing hearsay

statements of prior identification and bolstering. Despite the Commonwealth’s

argument that these claims of error were not perserved, we will review the

merits of these claims of error in admitting the evidence. We review such

issues for abuse of discretion, upholding the trial court’s ruling on evidentiary

matters unless the decision is arbitrary, unreasonable, or unfounded by law.9

      Under Kentucky Rules of Evidence (KRE) 801A(a)(3) and KRE 613, a

statement of prior identification may be admitted after a proper foundation is

laid. This Court has interpreted that to mean the declarant must testify about

the prior identification before it is admitted and subject to cross examination.10



      Matthews v. Commonwealth, 163 S.W.3d 11, 19 (Ky. 2005) (citing Partin v.
      9

Commonwealth, 918 S.W.2d 219, 222 (Ky. 1996)).
      10  Owens v. Commonwealth, 950 S.W.2d 837, 840 (Ky. 1997) (“In this case, after
the victim had testified that he made the out-of-court identification of appellant, the

                                          6
Here, the trial court allowed the Commonwealth to offer Mathis’s video

statements identifying his assailant before Mathis testified. This is harmless

error.

         An error in admitting evidence will be found harmless unless the

reviewing court finds a high likelihood the error substantially effected the

outcome.11 We find it inconceivable that this error effected the outcome of the

trial because Mathis later testified to his statement of identification, and

Mathis’s perception, memory and narration of the identification could be tested

by cross-examination.

         Barley also argues another trial court error in allowing the jury to hear

Mathis’s claim that his assailant demanded drugs and money. The error here,

he argues, is improper bolstering.

         Under KRE 801A(a)(2), prior consistent statements may only be admitted

after “some charge against the declarant of recent fabrication or improper

influence has been made.” We agree with Barley that admitting Mathis’s

statement in this context was error. But the error is harmless.

         The video statement connecting the assailant with drugs and money was

briefly played—a few seconds once in a four-day trial—and it was not used in

the direct examination of Mathis. While the statement in the video indicated

that the assailant, later identified as Barley, might be associated with drug

dealing, it was a passing reference in the overall case against Barley. More


Commonwealth was entitled to introduce the hearsay statements of the police officers
to corroborate the fact of the prior out-of-court identification.”); See Preston v.
Commonwealth, 406 S.W.2d 398 (Ky. App. 1966).
         11   English, 993 S.W.2d at 994.


                                            7
importantly, three witnesses testified on direct examination that Barley had

been involved in drug-related activity. It is unlikely that the single brief

statement from the body-camera footage substantially affected the outcome at

trial.

   C. The trial court did not err in denying Barley’s motion for directed
      verdict on the PFO Charge.

         Barley argues that the trial court erred by refusing to grant a directed

verdict on the PFO charge. In support of this argument, Barley asserts a

failure of proof by the prosecution because the Commonwealth failed to present

admissible evidence of prior convictions. He argues that the trial court abused

its discretion in the PFO and penalty phase of the trial by allowing the

Commonwealth to introduce a grid chart prepared by a paralegal instead of

introducing certified copies of Barley’s prior criminal convictions.

         We note without discussion the Commonwealth’s objection to

preservation, but we will treat the issue as preserved and review the trial

judge’s admission of evidence for abuse of discretion.12

         We have held that certified copies of prior judgments do not have to be

introduced if a qualified witness testifies from relevant documents to prove a

PFO charge.13 Finnell v. Commonwealth is also instructive.14 In Finnell, the

trial court erred when it allowed a probation officer to testify to the defendant’s

prior convictions based upon CourtNet records.15 We found that to be error



         12   English, 993 S.W.2d at 994.
         13   Commonwealth v. Mason, 331 S.W.3d 610, 625, 631 (Ky. 2011).
         14   295 S.W.3d 829, 832 (Ky. 2009).
         15   Id.


                                                8
because accuracy of the records was an issue at trial, and the probation officer

was not testifying from certified copies of the defendant’s contested convictions.

      The circumstances in the present case are distinguishable from Finnell.

The paralegal testifying about Barley’s prior convictions was relying on a

summary of certified copies of the prior convictions. Significantly here, Barley

does not contest the validity of any of the convictions or accuracy of the

paralegal’s testimony. Barley contends the evidence was insufficient because

certified copies of the prior judgments were not introduced into evidence. As

Barley acknowledges, the reliable proof of a prior conviction is a certified copy

of court records or testimony from a witness reading those records. We find

that the paralegal’s testimony relaying Barley’s prior convictions from a chart

summarizing them that was compiled from official court records was sufficient

evidence for the jury to find guilt on the PFO charge.


                                 III.   CONCLUSION

   We affirm the trial court’s judgment.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Euva D. May
Louisville Metro Public Defender’s Office

COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Jenny Lynn Sanders
Assistant Attorney General




                                        9